Domenic A. Cossi
Jory C. Ruggiero
WESTERN JUSTICE ASSOCIATES PLLC
303 West Mendenhall Street Suite 1
Bozeman, MT 59715
(406)587-1900
domenic@westernjusticelaw.com
jory@westernjusticelaw.com

Attorneys for Defendant/Counterclaimant Kinkaid



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION



UNITED FIRE & CASUALTY                  Cause No. DV-17-103-BLG-SPW-TJC
COMPANY,


           Plaintiff/Counterclaim
           Defendant,
                                          DEFENDANT/COUNTERLCAIMANT
                                          KINKAID’S BRIEF IN SUPPORT OF
                                           MOTION FOR ATTORNEY FEES
    vs.
                                                   AND COSTS


KINKAID CIVIL CONSTRUCTION
LLC,


           Defendant/Counterclaimant
       Defendant/Counterclaimant Kinkaid Civil Construction, LLC (Kinkaid)

hereby files its Brief in Support of its Motion for Attorney Fees and Costs.

                                 I. INTRODUCTION

       Out of an abundance of caution, Kinkaid is filing this motion to ensure that it

is filed in a timely manner. While Kinkaid’s right to attorney fees may be

adjudicated now, the amount of such fees should be decided on supplemental

briefing after summary judgment is granted or a verdict is reached.

       Kinkaid filed a Motion for Summary Judgment on Counts I and II of its

Counterclaim concurrently with this Motion. The facts relevant to both Motions

are present in Kinkaid’s Statement of Undisputed Facts, filed concurrently with

this Motion. The facts relevant to this Motion are recited below.

       At all times relevant to this Motion, Kinkaid was an insured with United Fire

& Casualty Company (Untied Fire), under a Commercial General Liability Policy,

Umbrella Policy and auto polices. Only the Commercial General Liability Policy

is at issue in this case.

       As explained in Kinkaid’s Brief in Support of its Motion for Partial

Summary Judgment on Counts I and II of its Counterclaim, Kinkaid sought

coverage and indemnity for extensive damages incurred due to subsidence of

Interstate 90, a frontage road and a railroad. The subsidence occurred after a water

main bore and casing collapsed on August 8, 2016, during a project for the City of


Defendant/Counterclaimant Kinkaid’s Brief
in Support of Motion for Attorney Fees and Costs                               Page 2
Billings. Kinkaid made a claim for coverage for these damages on April 24, 2017.

United Fire delayed in adjusting the claim and failed to affirm or deny coverage.

This counterclaim was filed on August 29, 2017. Not until November 21, 2018,

did United Fire send a denial letter outlining its reasons for denying coverage. In

that denial letter, United Fire does not unequivocally assert that coverage does not

exist, but only that it “may” not exist. United Fire’s assertion that coverage may

not exist, 18 months after the claim was made lacks merit.

       For example, United Fire asserts that coverage may not exist because

Kinkaid paid damages for which Kinkaid was liable by repairing the subsidence

without United Fire’s consent. However, United Fire’s own claims handling

manual shows that this reason is simply a pretext for a denial. United Fire’s claims

handling manual states:

       Occasionally, a policyholder will of his own volition settle a property
       damage claim. If, upon investigation, we find it to be a case where he
       was legally liable and payment was reasonable, it will be our
       obligation to reimburse the policyholder.

(SUF ¶ 56). United Fire ignored its own stated obligation and Kinkaid’s

fulfillment of its responsibility to repair the subsidence was used as a pretext to

deny the claim.

       United Fire forced Kinkaid to bring this Counterclaim and offered no money

at any point to reimburse Kinkaid for the subsidence damage. As discussed below,



Defendant/Counterclaimant Kinkaid’s Brief
in Support of Motion for Attorney Fees and Costs                                 Page 3
an award of attorney fees is mandatory when an insured recovers more than its

insurance company offers prior to litigation. As such, United Fire should be

ordered to pay attorney fees, either at 1/3 of the award of summary judgment or at

an amount determined to be appropriate after the summary judgment is granted and

the Court allows further briefing on the appropriate amount.

                                  II.    ARGUMENT

       When an insured must file litigation and recovers more than its insurance

company’s last offer prior to litigation, attorney fees must be awarded to the

insured. Mlekush v. Farmers Ins. Exch., 2017 MT 256, ¶ 23, 389 Mont. 99, 105,

404 P.3d 704, 708. Here, United Fire offered no money either prior to litigation, or

in the 20 months that the litigation has been pending. If Kinkaid prevails on

summary judgment and recovers any benefits in this case, an award of attorney

fees and costs is required. Id.

       The appropriate amount of attorney fees awarded when an insured has a

contingency contract is the amount contractually owed by the insured. Morris v.

Nationwide Ins. Co., 222 Mont. 399, 403, 722 P.2d 628, 631 (1986). However, the

Court may also consider the eight factors announced in Stimac v. State of Montana,

248 Mont. 412, 417, 812 P.2d 1246 (1991). See Riordan v. State Farm Mut. Auto.

Ins. Co., No. CV 07-38-M-DWM-JCL, 2008 WL 11424124, at *7 (D. Mont. July




Defendant/Counterclaimant Kinkaid’s Brief
in Support of Motion for Attorney Fees and Costs                                 Page 4
16, 2008), report and recommendation adopted, No. CV 07-38-M-DWM, 2008 WL

11417002 (D. Mont. Sept. 29, 2008), aff'd, 589 F.3d 999 (9th Cir. 2009).

       In Riordan, Judge Molloy refused to award attorney fees according to a

contingency fee agreement between the plaintiff and his attorney on a full

settlement amount because the insurance company had paid out some benefits prior

to a settlement and a contingent on the full settlement would not be fair. Id. Here,

however, United Fire has not paid out any benefits and an attorney fee on the full

amount would be appropriate.

       However, if the Court does not find that an award of a contingency fee is

appropriate as a matter of law, it should order additional briefing on the issue after

judgment has been entered on the contract claim, because the information needed

to assess the Stimac factors is not yet complete. Factor two, “[t]he time and labor

required to perform the legal service properly,” is not yet ascertainable because

briefing is not complete. Similarly, factor four “[t]he result secured by the

attorney,” is unknown.

       Accordingly, Kinkaid requests that the Court award it attorney fees, either as

1/3 of the amount awarded in summary judgment or by ordering a briefing

schedule regarding the appropriate attorney fees.




Defendant/Counterclaimant Kinkaid’s Brief
in Support of Motion for Attorney Fees and Costs                                Page 5
                                III.    CONCLUSION

       Because Kinkaid was forced to initiate litigation to recover its insurance

benefits, an award of the attorney fees and costs necessarily incurred to do so is

appropriate. Attorney fees should be either as 1/3 of the amount awarded in

summary judgment or an amount found appropriate after a briefing schedule

regarding the appropriate attorney fees.

       DATED this 15th day of May, 2019.


                                   WESTERN JUSTICE ASSOCIATES, PLLC

                                   By: /s/ Domenic A. Cossi
                                      Domenic A. Cossi
                                     Attorney for Defendant and
                                          Counterclaim Plaintiff




Defendant/Counterclaimant Kinkaid’s Brief
in Support of Motion for Attorney Fees and Costs                                Page 6
                        CERTIFICATE OF COMPLIANCE

       Pursuant to Local Rule 7.1(d)(2)(E), I certify that this brief is printed with a

proportionately spaced Times New Roman text typeface of 14 points; is double-

spaced (except that footnotes and quoted and indented material are single spaced);

with left, right, top and bottom margins of 1 inch: and that the word count

calculated by Microsoft Word 2011 for Mac is not more than 6,500 words.

       DATED this 15th day of May, 2019.


                                   WESTERN JUSTICE ASSOCIATES, PLLC

                                   By: /s/ Domenic A. Cossi
                                      Domenic A. Cossi
                                     Attorney for Defendant and
                                          Counterclaim Plaintiff




Defendant/Counterclaimant Kinkaid’s Brief
in Support of Motion for Attorney Fees and Costs                                  Page 7
                           CERTIFICATE OF SERVICE


       I hereby certify that on this 15th day of May, 2019, a true and correct copy of
this document was served on the following person(s) by:


_1,2_         CM/ECF
_____         Hand Delivery
_____         Mail
_____         Overnight Delivery Service
_____         Fax
_____         E-Mail

1.      Clerk of U.S. District Court

2.      Katherine S. Huso
        MATOVICH, KELLER & HUSO, P.C.
        2812 1st Avenue North, Suite 225
        P.O. Box 1098
        Billings, MT 59103-1098
        khuso@mkhattorneys.com
        Attorney for Plaintiff/Counter Defendant


                                                   By: /s/ Domenic A. Cossi
                                                      Domenic A. Cossi




Defendant/Counterclaimant Kinkaid’s Brief
in Support of Motion for Attorney Fees and Costs                                Page 8
